Grover v 291 Marion Realty Co. (2017 NY Slip Op 03865)





Grover v 291 Marion Realty Co.


2017 NY Slip Op 03865


Decided on May 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2017

Friedman, J.P., Moskowitz, Manzanet-Daniels, Kapnick, Webber, JJ.


3980

[*1]Steven Grover, Plaintiff-Respondent,
v291 Marion Realty Co., et al., Defendants-Appellants.


Havkins Rosenfeld Ritzert & Varriale, LLP, New York (Tracy P. Hoskinson of counsel), for appellants.
Scott Baron & Associates P.C., Howard Beach (Michael Stieglitz of counsel), for respondent.

Order, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), entered May 12, 2016, which, in this action for personal injuries sustained when plaintiff slipped and fell down the stairs in defendants' building, denied defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff testified that following his fall, his shorts were wet; there was a mop bucket at the bottom of the stairs; and a mop was being used to prop open a door. His neighbor, who was with him at the time of the fall, offered similar, consistent testimony and added that the second-floor landing was wet at the time of the fall. Under the circumstances presented, the motion court properly concluded that triable issues of fact exist as to whether defendants created or had constructive notice of the hazardous condition that caused plaintiff's fall (see e.g. Velez v New York City Hous. Auth., 91 AD3d 422 [1st Dept 2012]; Healy v ARP Cable, 299 AD2d 152, 154-155 [1st Dept 2002]).
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 11, 2017
CLERK